Citation Nr: 0300786	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  97-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

(The issue of entitlement to service connection for a back 
disorder will be the subject of a future decision.) 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
January 1950, and from October 1950 to August 1951.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO determined that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for a back disorder.

In a decision issued in August 1999, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  Thereafter, the veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (CAVC).

While the case was pending at the CAVC, the VA Office of 
General Counsel filed a motion for remand and to stay 
further proceedings due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In reply, the 
veteran's attorney filed a motion requesting that the CAVC 
remand this case because of substantive errors made by the 
Board in its decision, and not because of the recent 
enactment of the VCAA.

In May 2001, the CAVC granted the motion filed by the VA 
Office of General Counsel, vacated the Board's August 1999 
decision, and remanded this case to Board for compliance 
with directives that were specified in that motion.  The 
case was returned to the Board for further appellate 
review consistent with the CAVC's Order.



After further review with consideration of VCAA, in a 
decision issued in February 2002, the Board determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  Thereafter, the veteran filed a timely 
appeal to the CAVC.

The appellant, through his attorney, and the Secretary of 
VA filed a Joint Motion to Vacate and Remand (Joint 
Motion) the appeal to the Board.  The parties agreed that 
the Board committed remandable error when it concluded 
that an April 1998 clinical notation that the appellant's 
reported 1951 back trauma "certainly is the cause of the 
degenerative joint disease involving the patient's back 
and subsequent pain" was not "new and material" evidence.  
Remand was required for the Board to reopen the claim for 
entitlement to service connection for a back disorder and 
adjudicate it on the merits.  

In June 2002, the CAVC ordered that the motion was granted 
and the Board decision was vacated.  The appeal was 
remanded to the Board.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA 
and is now undertaking additional development on the issue 
of entitlement to service connection for a back disorder, 
pursuant to 38 C.F.R. § 19.9(a)(2).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (38 
C.F.R. § 20.903 (2002.)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder.

2.  Evidence submitted since the June 1995 rating decision 
bears directly and substantially upon the specific matter 
under consideration; and it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

Evidence submitted since the final June 1995 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a back disorder is 
new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that, in May 
1951, he sustained abrasions to the right chest wall, 
right leg, left buttock and hip after being thrown against 
a tank wall.

Clinical notes dated in June 1951 reveal that his wounds 
were cleaned and healed with wet soaks, and that no artery 
or nerve involvement was found.  No complaints or findings 
were noted regarding an injury to the back or spine.  

Subsequent service medical records are also negative for 
any complaints or findings regarding the back or spine.  
In a report of medical examination completed for 
separation in August 1951, an examiner found the veteran's 
spine to be normal.

In March 1953, the veteran filed claims of entitlement to 
service connection for shell fragment injuries of the 
chest and left buttock, and for shell fragment injuries to 
the right foot and ankle.  These claims were granted in a 
March 1954 rating decision.

During a VA general medical examination for compensation 
conducted in regard to his claimed disabilities in March 
1954, the veteran mentioned that he had been experiencing 
some trouble in his lower back.  No abnormalities or other 
findings were noted in his low back or spine.

In November 1983 the veteran submitted a claim for 
entitlement to service connection for multiple disorders.  
Although a back disorder was not included in the 
disabilities for which the claim was made, the veteran 
noted that in service he had hurt his back inside a tank 
by a turning turret while sitting on "flour" after being 
picked up.  His tank had been blown up at Chunchon, Korea.  

Private medical records show that, throughout the 1980's, 
the veteran received treatment for a variety of 
disabilities to include his lower back.  In a medical 
report dated in June 1982, the veteran reported having 
sustained an injury to his lower back in 1951.  

At a VA medical examination in January 1984, the veteran 
reported that he had asked for help for his ears and back 
at the LA Veterans Administration approximately 1954-1955.  
His back and ears were looked at but he received no help.  

In another medical report dated in June 1984, it was noted 
that the veteran had been laid off from work earlier that 
month after having injured his back.  

A medical report completed for his employer in July 1984 
indicated that he had been lifting a diesel head from a 
workbench to a floor when he felt a pop in his back.  It 
was noted that he had a history of a prior injury in 1979, 
but that no surgery was done at that time.  The examiner 
noted a diagnosis of lumbosacral strain.  The examiner 
also noted that the veteran's injury had apparently 
occurred on the precise day that he was discharged from 
employment, and that he had apparently been discharged 
prior to injuring his back.

In October 1985 he reported treatment for his back by Dr. 
B.  Records secured from Dr. B. show treatment for back 
pain.   

During a VA examination conducted in December 1985, the 
veteran reported that he had injured his back in a fall 
during service.  X-rays of the lumbosacral spine showed 
degenerative changes, with anterior osteophyte formation 
of 3, 4, and 5 vertebrae, and considerable degenerative 
changes of the apophyseal joint of 4, 5, and S1 vertebrae.  
They also revealed mild narrowing of the intervertebral 
disc between L4-5.

In a February 1986 rating decision, the RO denied service 
connection for a back injury.  The RO noted that there was 
no evidence in his service medical records indicating that 
he had sustained any back injury in service, and that 
there was medical evidence showing that he had recently 
sustained a back injury at a job.  

The veteran subsequently appealed this denial.  He stated 
that he hurt his back during a tank explosion due to a 
land mine and was treated for it and other wounds in 
Korea.  The veteran further stated that he was also hit in 
the back by the gun turret of a tank while going to the 
Field Hospital.

In November 1986 the veteran presented testimony at a 
personal hearing at the RO.  

The veteran described how the injuries were received.  He 
had two opportunities to be injured in a fire fight when 
he was first hit by a mortar shell and then later hit by a 
tank turret.  He testified that he also received an injury 
to his back when he sustained the injuries for which 
service connection was previously granted.  He was picked 
up by another tank for transport to an aid station and the 
only space to sit was on the floor.  His back was injured 
by the hydraulic line connected to the tank's gun while 
going to the aid station.  Once there, he was unable to 
move from his waist down and the medics had to get him 
out.  His lower limbs were paralyzed for about eight days.  
He further testified that he was hospitalized for over a 
month for treatment for his lower back, wounds and 
recuperation.  

The veteran further testified that in 1953 or 1954, he 
tried to get treatment for his lower back at the VA 
hospital in LA.  One X-ray was taken and he was told that 
there was nothing wrong with his back.  He stated that he 
had an industrial claim for a back injury in 1979.  

In September 1987, the Board denied the veteran's claim of 
entitlement to service connection for a back disorder.  In 
reviewing his claim, the Board found that there was no 
indication in his service medical records that he had 
sustained any injury to his back while in service, and 
that the medical evidence showed that he had not developed 
a permanent back disability until several decades after 
his discharge from service.

A report of a VA Compensation and Pension (C&P) 
examination in December 1991 shows a diagnosis of chronic 
low back strain. 

In January 1992, the veteran's U.S. Senator obtained 
service records pertaining to the veteran from the 
National Personnel Records Center (NPRC).  These records 
included sick call notations and other personnel records, 
all of which verified that he had been injured in a tank-
related accident in May 1951.  

None of these records, however, include any notations 
regarding a back injury.  Instead, they merely refer to 
injuries to his right chest wall, right leg, buttock and 
hip.  In a cover letter, the NPRC advised the Senator that 
the specific records that were asked for were not on file.  
The NPRC noted that, if such records had been part of his 
claims folder in July 1973, they could have been destroyed 
in a fire in 1973.  

The veteran subsequently submitted these records to his 
U.S. Representative, who then forwarded them to the RO in 
May 1995.

In a June 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a back 
condition.  The RO concluded that the new evidence 
submitted by the veteran did not show that he incurred a 
chronic back disability in service, nor did it show that 
he developed degenerative joint disease to a compensable 
degree within one year of discharge from service.  The 
veteran was notified of this decision in a letter dated in 
June 1995.

In November 1996, the veteran's accredited representative, 
acting on behalf of the veteran, filed to reopen his claim 
of entitlement to service connection for a back disorder.  
Thereafter, in a December 1996 letter, the RO advised the 
veteran that his claim had been previously denied in a 
June 1995 decision.  The RO explained that in order to 
reopen his claim he would have to submit new and material 
evidence.

In support of his claim, the veteran subsequently 
submitted copies of numerous private and VA treatment 
records showing that he received treatment for low back 
and cervical spine disabilities since the 1980's.  He also 
submitted several copies of various media accounts of 
alleged systemic VA and governmental problems.

In a January 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
a claim for service connection for a low back condition.  
The veteran disagreed with the denial and initiated this 
appeal.  


In February 1997, the RO received a statement from CP, who 
indicated that he had served with the veteran at the time 
of the tank accident in May 1951.  CP reported that he 
witnessed the gun carriage basket strike the veteran in 
the low back area.  He stated that it took four people to 
pull the veteran out of the tank turret because he could 
not move his body from the waist down.

The RO wrote to the veteran in May 1997 summarizing the 
history of his claim. 

In an addendum to a September 1997 clinical note when the 
veteran was seen for other disorders, a VA physician noted 
that the veteran had reported a history of back injury due 
to trauma in 1951.  The physician noted that "[t]his 
certainly is the cause of the DJD [degenerative joint 
disease] involving the patient's back and subsequent 
pain."

In an October 2001 letter, the Board informed the 
veteran's attorney that the case had been returned by the 
CAVC.  The Board advised the attorney that any additional 
evidence or argument should be submitted within 90 days of 
the date of this letter.  The veteran's attorney 
subsequently submitted a brief with additional argument.

The Board issued a decision in February 2002 that 
considered the claim under the provisions of the VCAA, 
determined that new and material evidence had not been 
submitted and denied the claim.  The veteran appealed to 
the CAVC.

In June 2002, the CAVC granted a Joint Motion, issued an 
order vacating the decision and remanded the claim to the 
Board.  The veteran's attorney submitted a brief with 
additional argument in November 2002.  


Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the Department of Veterans Affairs 
as to conclusions based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U. S. Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the 
claim was appealed to the Board.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

There is new legislation regarding the obligations of VA 
in assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
The VCAA provides:




Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2097-98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to 
implement the provisions of the VCAA is effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
regarding new and material evidence, which is effective 
August 29, 2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Federal Register 
45620 (2001).


Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131 (West 1991 & Supp. 2002) ; 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be 
in sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service preexisted 
service will rebut this presumption.  38 U.S.C.A. §§ 1111, 
1137 (West 1991).  

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304 (2002).

Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).  The United States Court of appeals for Veterans 
Claims (CAVC) has held that the "term 'service 
connection', is used in section 1154(b) to refer to proof 
of incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement 
to payments for disability."  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  The effect of this law is that service 
connection will not be precluded for combat veterans 
simply because of the absence of notation of a claimed 
disability in the official service records.  However, the 
law does not create a presumption of service connection, 
and there must still be competent medical evidence 
relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as 
in the instant case.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing 
chronic disease, such disease shall be presumed to have 
been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (as amended, 67 
Fed. Reg. 67,792-3 (November 7, 2002).

The CAVC has held that, in order to prevail on the issue 
of service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be 
established by evidence demonstrating the disability was 
in fact incurred or aggravated during the veteran's 
service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  38 C.F.R. 
§ 3.156(a) (2002).  However, this change in the law is not 
applicable in this case because the veteran's claim was 
not filed on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the veteran's claim without regard to the new 
version of 38 C.F.R. § 3.156(a).

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. §20.1103.  If new and material evidence is 
presented, VA must proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).  However, the 
first element is whether new and material evidence has 
been submitted and if not, then the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be 
new and material evidence presented since the claim was 
last finally disallowed on any basis, not only since the 
claim was last denied on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Under Evans, evidence is new if not 
previously of record and is not merely cumulative of 
evidence previously of record.

In June 1995, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder.  The basis for the RO's June 1995 denial was 
that the new evidence submitted by the veteran did not 
show that he incurred a chronic back disability in 
service, nor did it show that he developed degenerative 
joint disease to a compensable degree within one year of 
discharge from service.  The veteran was provided notice 
of the decision and appellate rights, but an appeal was 
not initiated from that decision.  Therefore the June 1995 
rating decision became final.

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the June 1995 decision, the last final 
decision, in the context of all the evidence of record.  

With respect to the statement of CP, the credibility of 
this statement must be presumed.  See Justus, supra.  
However, even assuming that CP did witness the veteran 
being struck in the low back during the tank incident in 
service, CP's statement still does not demonstrate that 
the veteran's chronic back disability is related to that 
incident.

In Evans, the CAVC held that, in order to warrant 
reopening a previously and finally disallowed claim, the 
veteran must submit new and material evidence in regard to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  See Evans, 9 Vet. 
App. at 284.  



In the June 1995 rating decision, the veteran's claim was 
denied in part because the evidence of record at that time 
did not demonstrate that his chronic back disability was 
incurred in service.  Although CP's statement does indeed 
corroborate the veteran's claim that he was struck in the 
back during the tank incident, the statement does not show 
that he incurred his current back disability as a result 
of that incident.

In fact, even if CP had attempted to claim such a 
relationship, which the Board specifically notes that he 
did not, lay persons are not considered competent to offer 
medical opinions and such evidence would not provide a 
basis on which to reopen a claim for service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 (1998).

Thus, even though CP's statement does corroborate the 
veteran's assertion that he was struck in the back during 
service, this statement still does not in any way suggest 
that his current back disability was incurred as a result 
of that incident.  Therefore, the Board finds that his 
statement does not bear directly and substantially upon 
the specific matter under consideration, that it is 
cumulative of previously submitted evidence, and that it 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

In support of this claim, the veteran has also submitted 
copies of numerous private and VA treatment records 
showing that he received treatment for low back and 
cervical spine disabilities since the 1980's.  However, 
the evidence of record at the time of the June 1995 rating 
decision already showed that he was receiving periodic 
treatment for a current back disability.  Thus, the Board 
finds these records to be cumulative of evidence already 
associated with the claims folder prior to the June 1995 
rating decision.

The veteran has also submitted several copies of various 
media accounts of alleged systemic VA and governmental 
problems.  However, this evidence appears to be completely 
irrelevant to his service connection claim, as it does not 
in any way support his contention that a back disability 
was incurred in service.  The Board therefore finds that 
these accounts do not bear directly and substantially upon 
the specific matter under consideration, and are not so 
significant that they must be considered in order to 
fairly decide the merits of the claim.

Other evidence submitted since the 1995 denial of the 
claim, however, is new and material evidence to warrant 
reopening the veteran's claim for service connection for a 
back disorder.  A VA physician's notation on a September 
1997 clinical record that the appellant's reported 1951 
back trauma "certainly is the cause of the DJD involving 
the [appellant's] back and subsequent pain" relates the 
current back disability to claimed trauma in service.  The 
Board is aware that this notation by a VA physician that 
the back injury the veteran suffered in 1951 due to trauma 
was the cause of the DJD involving the veteran's low back 
has been referred to in the Joint Motion as an April 1998 
clinical note.  However, upon review, the Board finds that 
this statement was made on a September 1997 clinical note 
of review of other disorders.  Apparently, an appointment 
had been set up for a date in April 1998 and written in 
the margin of the September 1997 note.  

The parties to the Joint Motion agreed that the VA 
physician's notation is new and material evidence under 
the Hodge definition.  The credibility of the notation is 
presumed and it is medical evidence connecting the current 
back disorder to the veteran's period of service.  

Therefore, the Board finds that the September 1997 VA 
physician's statement bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, as the Board 
finds that new and material evidence has been submitted as 
instructed by the Joint Motion and the CAVC's Order, the 
claim of entitlement to service connection for a back 
disorder is reopened. 

As new and material evidence has been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, the first element has been met.  As the Board 
noted earlier, development is being undertaken as to the 
issue of service connection for a back disorder on the 
merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
a back disorder, the appeal is granted to this extent 
only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

